NO. 12-22-00246-CR
                            IN THE COURT OF APPEALS
               TWELFTH COURT OF APPEALS DISTRICT
                                       TYLER, TEXAS


IN RE:                                              §

JERRY D. HARTLESS,                                  §       ORIGINAL PROCEEDING

RELATOR                                             §

                                    MEMORANDUM OPINION
                                        PER CURIAM
        Jerry D. Hartless, acting pro se, filed this original proceeding seeking a writ of mandamus
to nullify a 2005 judgment of conviction based on an alleged defect that he claims rendered his
sentence void. 1 Relator maintains that he filed a bill of review with Respondent in November
2020 and he appears to complain that a ruling is overdue. Thus, he asks this Court to issue a writ
nullifying the judgment as void.
        Relator was convicted of murder in 2005 and this Court affirmed his conviction. See
Hartless v. State, No. 12-05-00073-CR, 2006 WL 1633425 (Tex. App.—Tyler June 14, 2006,
pet. ref’d) (mem. op., not designated for publication). The appropriate method for collaterally
attacking a final felony conviction is by a petition for writ of habeas corpus. TEX. CODE CRIM.
PROC. ANN. art. 11.07 (West 2005). This Court has no jurisdiction over complaints that may be
raised only by postconviction habeas corpus proceedings brought under Article 11.07. See id.
arts. 11.05, 11.07 (West 2005).         Only the court of criminal appeals has jurisdiction in
postconviction challenges to final felony convictions. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding) (in granting writ of mandamus to
vacate conviction appellate court found void, court of appeals usurped exclusive authority of
court of criminal appeals to grant postconviction relief); see also In re Brager, No. 12-20-00203-

        1
          Respondent is the Honorable Jefferson B. Davis, Judge of the 145th District Court in Nacogdoches
County, Texas. The State of Texas is the Real Party in Interest.
CR, 2020 WL 5552618, at *1-2 (Tex. App.—Tyler Sept. 16, 2020, orig. proceeding) (per
curiam) (mem. op., not designated for publication) (denying mandamus petition seeking to
compel respondent to withdraw allegedly void cumulation order and judgment of felony
conviction); In re Jackson, No. 01-19-00934-CR, 2019 WL 6703945, at *1 (Tex. App.—
Houston [1st Dist.] Dec. 10, 2019, orig. proceeding) (per curiam) (mem. op., not designated for
publication) (appellate court lacked jurisdiction to issue writ directing trial court to vacate void
judgment); Noble v. State, No. 05-17-01409-CR, 2017 WL 6547083, at *2 (Tex. App.—Dallas
Dec. 22, 2017, pet. ref'd) (mem. op., not designated for publication) (to extent appellant sought
to challenge purportedly void judgment by filing post-conviction habeas application, appellate
court had no jurisdiction over such proceedings). Accordingly, we deny Relator’s petition for
writ of mandamus. All pending motions are overruled as moot.
Opinion delivered September 22, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                       SEPTEMBER 22, 2022

                                       NO. 12-22-00246-CR



                                     JERRY D. HARTLESS,
                                           Relator
                                              V.

                                 HON. JEFFERSON B. DAVIS,
                                         Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by Jerry
D. Hartless; who is the relator in appellate cause number 12-22-00246-CR and the defendant in
trial court cause number F10,487-2002, formerly pending on the docket of the 145th Judicial
District Court of Nacogdoches County, Texas. Said petition for writ of mandamus having been
filed herein on September 6, 2022, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                    3